ANDERSON, J. (On Rehearing.)
— Counsel for appellant, in their brief on application for rehearing, contend that this court has no right to assume that certain counts of the complaint were eliminated by charges given, as those charges were not incorporated in the bill of exceptions, and cite a list of authorities to the effect that special charges will not be considered for reviewing the action of the trial court, unless set out in the bill of exceptions. We adhere to the rule that it is incumbent upon the appellant to set out in the bill of exceptions charges the giving or refusal of which is a basis of an assignment of error, and that the action of the trial court will not be reviewed in that respect, unless said charges appear in the bill of exceptions. This rule, however, does not prevent this court from looking to the entire transcript, in determining whether or not the trial court committed errors, or whether or not errors, if committed, were errors without injury. And, when the record shows that the general charge was given for the appellant as to certain counts, we Avill not review *460tlxe action of the trial court upon the pleading relating to said charged-out- counts, though said charges do not appear in the hill of exceptions.— Highland Ave. & Belt R. R. v. South, 112 Ala. 642, 20 South. 1003.
Pleas 3 and 4 were subject to the criticism íxxade in the original opinion but counsel insist, in brief upon rehearing, that the defect to plea 4 was not sufficiently pointed out by the denxuxTer. We think the secoxxd ground of the deihurrer to this plea was sufficient.
We do not deem it necessary to- discuss at length the ruling of the trial court in permitting plaintiff to prove that Boggan was defendant’s deputy. True, we hold that no authority to make arrests without a warrant can be iixxplied because of this fact; but the fact that Boggan was his deputy wfis a circumstance to be considered by the jury, with the other evidence as to defendant’s ratification, iix ascertaining whether the act had been ratified or originally authorized.
Appellant also insist upon rehearing that assignment of error 14 was not discussed by this court in the original opinion. This assignment relates to the introduction iix evidence of a portion of the docket of the police court, aixcl was nowhere insisted on' in brief of -appellant’s counsel. And in the brief upon rehearing, while calling attexxtion to assignment No. 14, they argue -a different question, to-wit, the previous arrest of plaintiff by Boggan.
' Charge 16, refused to the defendant, was not consed-ered or discussed in the original opinion. It was grouped with the insistence as to refused charge 15, and was only alluded to at the end of the argument, and was inadvertently overlooked. The trial court conmmitted no reversible error in refusing charge 16. As a rule, agency or the authority of an agent cannot be established by the mere declarations of the agent (Womack v. Bird, 63 Ala. 500, and authorities supra) ; that is, agency or authority cannot be established by such declarations alone, but there are instances when it can be establshed by declarations, when taken in connection with other evidence. An agent may make- an admission, and there may be evidence from- wlxiclx it could be inferred that the principal -ratified what he said and did. *461Then the admission in connection with the proof of .ratification could establish the authority. Charge 16 pre-termits “mere” or “alone,” and is misleading to the extent of asserting, in effect, that at no time and under no conditions can an agent’s authority be established by his declarations, although there may be evidence that said declarations were adopted or ratified by the principal.
It is insisted upon rehearing that charge 45, refused to the defendant, was not subject to the vice pointed out in the opinion. If it was not ,it was properly refused. It instructs the jury, in effect, that the evidence fails to show that it was within the line or scope of Boggan’s authority to arrest persons for a violation o'f the city ordinance. The evidence does not so fail, for there was evidence from which the jury could infer a ratification and a previous authorization. If, therefore, it could be inferred that the act had been previously authorized, the court had no right to instruct the jury that the arrest was not within the line or scope of Boggan’s authority
The application for rehearing is denied.